Name: Council Decision (EU) 2016/2053 of 14 November 2016 on the signing, on behalf of the Union, of the Framework Agreement between the European Union and Kosovo on the general principles for the participation of Kosovo in Union programmes
 Type: Decision
 Subject Matter: European construction;  international affairs;  Europe
 Date Published: 2016-11-25

 25.11.2016 EN Official Journal of the European Union L 319/1 COUNCIL DECISION (EU) 2016/2053 of 14 November 2016 on the signing, on behalf of the Union, of the Framework Agreement between the European Union and Kosovo (*1) on the general principles for the participation of Kosovo in Union programmes THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 212, in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 14 December 2007 the European Council underlined that the Union stands ready to play a leading role in strengthening stability in the region, stated the Union's readiness to assist Kosovo in the path towards sustainable stability and confirmed that the Union is ready to assist economic and political development through a clear European perspective, in line with the European perspective of the region. (2) On 7 December 2009 the Council welcomed the Commission's Communication of 14 October 2009 entitled Kosovo  Fulfilling its European Perspective and invited it to take the necessary measures to support Kosovo's progress towards the Union in line with the European perspective of the region. It attached importance to measures related to trade and visa, and encouraged the Commission to open up for Kosovo taking part in Union programmes, integrating Kosovo into the economic and fiscal surveillance framework, activating the Instrument for Pre-accession Assistance's second component and strengthening the Stabilisation and Association Process dialogue. (3) On 14 December 2010 the Council stated that it looked forward to receiving a Commission proposal that would allow for Kosovo's participation in Union programmes. The Commission issued such a proposal in March 2011. (4) On 5 December 2011 the Council confirmed its commitment to find an agreement on Kosovo's participation in Union programmes, without prejudice to Member States' positions on status. (5) On 22 October 2012 the Council authorised the Commission to open negotiations with Kosovo on its participation in Union programmes. (6) The Commission has negotiated, on behalf of the Union, the Framework Agreement between the European Union and Kosovo on the general principles for the participation of Kosovo in Union programmes (the Agreement). (7) Kosovo has expressed the wish to participate in a number of Union programmes. (8) The aim of the Agreement is that the Union carry out economic, financial and technical cooperation measures with Kosovo pursuant to Article 212 of the Treaty on the Functioning of the European Union. (9) The specific terms and conditions, including the relevant financial contribution, for the participation of Kosovo in each particular Union programme should be determined by agreement between the Commission, acting on behalf of the Union, and the authorities of Kosovo. (10) The signature of the Agreement does not prejudge the position of Member States on the status of Kosovo, which will be decided in accordance with their national practice and international law. None of the terms, wording or definitions used in this Decision, the Agreement, including its Annex, or in the Union programmes constitute recognition of Kosovo by the Union as an independent State, nor does it constitute recognition by individual Member States of Kosovo in that capacity where they have not taken such a step. (11) Internal procedures of the Member States may apply when receiving documents issued by the authorities of Kosovo pursuant to the Agreement. (12) The Agreement should be signed, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union, of the Framework Agreement between the European Union and Kosovo on the general principles for the participation of Kosovo in Union programmes is hereby authorised, subject to the conclusion of the said Agreement (1). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 November 2016. For the Council The President G. MATEÃ NÃ  (*1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence. (1) The text of the Agreement will be published together with the decision on its conclusion.